Name: Council Regulation (EC) No 2321/97 of 18 November 1997 amending Regulation (EEC) No 805/68 on the common organization of the market in beef and veal
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural structures and production;  animal product;  means of agricultural production
 Date Published: nan

 25. 11 . 97 PENH Official Journal of the European Communities L 322/25 COUNCIL REGULATION (EC) No 2321/97 of 18 November 1997 amending Regulation (EEC) No 805/68 on the common organization of the market in beef and veal THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas Article 4i of Regulation (EEC) No 805/68 (2), creates a premium for the early marketing of calves; whereas in order to take account of the higher costs resulting from the unusual presentation of veal products coming from carcases at or under 1 20 kilograms, the Commission differentiated the amount of the premium on a transitional basis; Whereas it seems appropriate to allow the Commission to decide on a possible extension for such a differentiation until the end of the application of the early marketing premium, HAS ADOPTED THIS REGULATION: Article 1 In Article 4i (5) the text of the fourth indent of Regulation (EEC) No 805/68 shall be replaced by the following: '  shall set the early marketing premium at a level or, where appropriate , levels enabling a sufficient number of calves to be slaughtered in line with the market requirements,'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 November 1997 . For the Council The President F. BODEN (') Opinion delivered on 18 November 1997 (not yet published in the Official Journal). (2) OJ L 148, 28 . 6 . 1968, p. 24. Regulation as last amended by Regulation (EC) No 2222/96 (OJ L 296, 18 . 11 . 1996, p. 50).